ORDER

The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent of Petitioner Attorney Grievance Commission of Maryland and Respondent Larry J. Feldman, Esq., in which Petitioner and Respondent agreed that Respondent violated Rules 1.1, 1.2(a), 1.3, 1.4(a) and (b), 1.6(a) and (b), 1.7(a) and (b), 2.1, 8.1(b), and 8.4(a), (b), (c) and (d) of the Maryland Lawyers’ Rules of Professional Conduct, it is this 13th day of January, 2015;
ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that this suspension will take effect on January 31, 2015; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Larry Jason Feldman from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).